Case 18-31754-5-mcr Doc 299-3 Filed 03/20/19 Entered 03/20/19 12:37:23    Desc
          Schedule 3 - Notice of Assumption and Assignment Page 1 of 13



                                  Schedule 3

                      Notice of Assumption and Assignment
Case 18-31754-5-mcr Doc 299-3 Filed 03/20/19 Entered 03/20/19 12:37:23                                        Desc
          Schedule 3 - Notice of Assumption and Assignment Page 2 of 13



UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK

In re:
                                                                                Case Nos.
CENTERSTONE LINEN SERVICES,LLC,                                                 18-31754(main case)
ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                      18-31753
ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                         18-31755
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                         18-31756
ATLANTA,LLC,and
ALLIANCE LTS WINCHESTER,LLC                                                     18-31757
d/b/a Clarus Linen Systemsl,
                                                                                Chapter 11 Cases
                                                     Debtors                    Jointly Administered




                          NOTICE OF ASSUMPTION AND ASSIGNMENT

PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.     On March 20, 2019, the United States Bankruptcy Court for the Northern District
 of New York (the "Bankruptc~Court") entered an order (the "Bidding Procedures Order"),2
 approving, among other things, the fixing of cure amounts (the "Cure Amounts") related to the
 potential assumption, assignment and/or transfer by debtors Centerstone Linen Services, LLC
                                                                                              Linen
 d/b/a Clarus Linen Systems and Atlas Health Care Linen Services Co., LLC, d/b/a Clarus
                                                                                               other
 Systems (collectively, the "Debtors") of certain executory contracts, unexpired leases, and
 agreements (the "Assigned Contracts") listed on Exhibit A annexed hereto in       connection   with
 the proposed sale of substantially all of the Debtors' assets located at 60 Grider Street, Buffalo,
 New York 14215 (the "Buffalo Assets") and 414 West Taylor Street, Syracuse, New York 13202
(the "Syracuse Assets") (collectively, the "Purchased Assets"). The Debtors intend to assume,
 assign, or transfer some or all of the Assigned Contracts to the Successful Bidder or Backup
 Bidder for the Purchased Assets as determined pursuant to the bidding procedures (the "Biddin
 Procedures") approved by the Bankruptcy Court and attached to the Bidding Procedures Order as
 Schedule 1.



                                                                                           federal tax identification
'The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's
                                                                             (5594)  ("Centerston e"); Atlas Health
 number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems
                                                                              Alliance  Laundry  &Textile    Service,
 Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)("Atlas");
                                                                        and  Textile  Service of Atlanta, LLC   d/b/a
 LLC d/b/a Clarus Linen Systems (8284)("Alliance"); Alliance Laundry
                                                             Winchester, LLC    d/b/a  Clarus Linen  Systems  (0892)
 Clarus Linen Systems (4065)("Atlanta"); and Alliance LTS
("Winchester").
                                                                                                 them in the Bidding
 2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to
 Procedures Order.
 Case 18-31754-5-mcr Doc 299-3 Filed 03/20/19 Entered 03/20/19 12:37:23                      Desc
           Schedule 3 - Notice of Assumption and Assignment Page 3 of 13



       2.      The Debtors believe that any and all defaults (other than the filing of these
 Chapter 11 Cases) and actual pecuniary losses under the Assigned Contracts can be cured by the
 payment of the Cure Amounts listed on Exhibit A annexed hereto.

        3.      Any objections to (i) the assumption, assignment or transfer of an Assigned
 Contract, or (ii) the amount asserted as the Cure Amount (each, a "Cure Amount/Assi nment
 Objection"), must be in writing and set forth with specificity the nature of the objection and the
 cure amount that the objecting party believes should be paid in connection with the assumption
 of the Assigned Contract (the "Claimed Cure .Amount"). In addition, if the Debtors identify
 additional Assigned Contracts that might be assumed by the Debtors and assigned to the
 Successful Bidders) or Backup Bidders) which are not set forth in this Notice of Assumption
 and Assignment, the Debtors shall promptly send a supplemental notice (a "Supplemental Notice
 of Assumption and Assignment") to the applicable counterparties to such additional Assigned
 Contracts.

        4.      To be considered a timely Cure Amount/Assignment Objection, a Cure
 Amount/Assignment Objection must be filed with the Bankruptcy Court and served upon
(i) counsel for the Debtors; (ii) the Office of the United States Trustee for the Northern District
 of New York; (iii) counsel for HSBC Bank;(iv) counsel for the Purchaser; and (v) counsel for
 the Official Committee of Unsecured Creditors, by the later of (a)4:00 p.m. (prevailing
 Eastern time) on April 3, 2019 or (b) five (5) days after service of the relevant Supplemental
 Notice of Assumption and Assignment.

         5.      If a Cure Amount/Assignment Objection is timely filed, the Debtors may resolve
 any Cure Amount/Assignment Objection by mutual agreement with the objecting counterparty to
 any Assigned Contract without further order of the Court. The Debtors may also file a written
 response to the Cure Amount/Assignment Objection with the Bankruptcy Court no later than
 4:00 p.m.(prevailing Eastern time) on April 10, 2019. In the event that the Debtors and any
 objecting party are unable to consensually resolve any Cure Amount/Assignment Objection, the
 Bankruptcy Court will resolve any such Cure Amount/Assignment Objection at a hearing to be
 held at 1:00 p.m. (prevailing Eastern time) on April 17, 2019 (the "Sale Hearing") or such
 later date as the Court may determine.

        6.     In the event that an Auction for the Purchased Assets is held on April 15, 2019,
immediately following the conclusion of the Auction, the Debtors shall serve (i) a notice
identifying the Successful Bidders) and Backup Bidder(s), and (ii) contact information for
Debtors' counsel from whom financial information concerning the Successful Bidder(s)' and
Backup Bidder(s)' ability to provide adequate assurance of future performance of such Assigned
Contracts may be obtained, to the non-debtor parties to the Assigned Contracts that have been
identified as the Purchased Assets, the Buffalo Assets or the Syracuse Assets to be sold or
assigned in connection with such Successful Bids) and Backup Bid(s). The non-debtor parties
to the Assigned Contracts will have until 9:00 a.m. (prevailing Eastern Time) on April 17,
2019 (the "Adequate Assurance Objection Deadline") to file a written objection to the
assumption, assignment or transfer of such Assigned Contract solely on the issue of whether the
Successful Bidders) and/or Backup Bidders) can provide adequate assurance of future
performance as required by section 365 of the Bankruptcy Code. Any such objections shall be
heard at the Sale Hearing.
Case 18-31754-5-mcr Doc 299-3 Filed 03/20/19 Entered 03/20/19 12:37:23                      Desc
          Schedule 3 - Notice of Assumption and Assignment Page 4 of 13



        7.      Unless a Cure Amount/Assignment Objection is timely filed and served, the
assumption, assignment and/or transfer of the Assigned Contracts may proceed without further
notice to counterparties to the Assigned Contracts.

        8.     Parties that fail to file and serve timely Cure Amount/Assignment Objections
shall be deemed to have waived and released any and all rights to assert against the Debtors, the
Successful Bidders) or Backup Bidders) cure amounts different from the Cure Amounts listed
on Exhibit A hereto and shall be forever barred and estopped from asserting or claiming against
the Debtors, the Successful Bidders) or Backup Bidder(s), or any assignee of any Assigned
Contract that any additional amounts are due or defaults exist, or prohibitions or conditions to
assignment exist or must be satisfied, under such Assigned Contract.

       9.      To the extent that a Cure Amount/Assignment Objection remains unresolved as of
the Bid Deadline, and the Bankruptcy Court subsequently determines that the Cure Amount for
the subject Assigned Contract is greater than that set forth in the Cure Amounts identified on
Exhibit A hereto, the Successful Bidders) or Backup Bidders) may elect to reclassify such
Assigned Contract as an Excluded Agreement at any time prior to the earlier to occur of the
Closing or the day that is five (5) business days following such determination by the Bankruptcy
Court.

       10.    The Successful Bidders) or the Backup Bidder(s), as the case may be, may
determine to exclude any Assigned Contract from the Purchased Assets, the Buffalo Assets or
the Syracuse Assets to be assumed and sold or assigned at any time prior to the Sale Hearing.
The non-debtor party or parties to any such excluded contract or lease will be notified of such
exclusion by written notice mailed within three (3) business days following the conclusion of the
Sale Hearing.

        1 1.   If no Cure Amounts are due under an Assigned Contract, or the non-debtor party
to the Assigned Contract does not otherwise object to the Debtors' assumption, assignment
and/or transfer of the Assigned Contract, no further action needs to be taken on the part of that
non-debtor party.

       12.    The Debtors' decision to sell, assign and/or transfer to the Successful Bidders) or
Backup Bidders) the Assigned Contracts is subject to Bankruptcy Court approval and the
closing of the sale of the Purchased Assets, the Buffalo Assets or the Syracuse Assets.
Accordingly, absent such closing, none of the Assigned Contracts shall be deemed to be
assumed, sold, assigned and/or transferred, and shall in all respects be subject to further
administration under the Bankruptcy Code. The inclusion of any document on the list of
Assigned Contracts shall not constitute or be deemed to be a determination or admission that
such document is, in fact, an executory contract or unexpired lease within the meaning of the
Bankruptcy Code (all rights with respect thereto being expressly reserved).

        13.     This notice is subject to the fuller terms and conditions of the Bidding Procedures
Order which shall control in the event of any conflict and the Debtors encourage parties in
interest to review that document in its entirety. Parties interested in receiving more information
regarding the sale of the Purchased Assets, the Buffalo Assets or the Syracuse Assets or in
obtaining a copy of the Bidding Procedures Order may make a written request to counsel to the

                                                 .c3
Case 18-31754-5-mcr Doc 299-3 Filed 03/20/19 Entered 03/20/19 12:37:23                    Desc
          Schedule 3 - Notice of Assumption and Assignment Page 5 of 13



Debtors. In addition, copies of the Bidding Procedures Order and this notice can be found on the
Bankruptcy Court's electronic case management website, http://ec£nywb.uscourts.~ov and are
on file with the Clerk of the Bankruptcy Court.



Dated: March 20, 2019
       Syracuse, New York                   BOND,SCHOENECK &KING,PLLC



                                            Stephen A. Donato, Bar Roll No. 101522
                                            Camille W. Hill, Bar Roll No. 501876
                                            Andrew S. Rivera, Bar Roll No. 700712
                                            Office and Post Office Address:
                                            One Lincoln Center
                                            Syracuse, New York 13202
                                            Tel:(315)218-8000
                                            Fax:(315)218-8100
                                            Email: sdonato ,bsk.com
                                                    chill e,bsk.com
                                                    arivera(a~bsk.com


                                            Counsel to the Debtors and Debtors in
                                            Possession




                                               0
Case 18-31754-5-mcr Doc 299-3 Filed 03/20/19 Entered 03/20/19 12:37:23           Desc
          Schedule 3 - Notice of Assumption and Assignment Page 6 of 13



                                            Exhibit A

                                  Potential Assigned Contracts

Non-Debtor Contract Party                                         Cure Amount

60 Grider, LLC (real property lease for facility located
at 60 Grider Street, Buffalo, NY)                                 Waived by lessor

60 Grider, LLC (equipment lease for equipment located
at 60 Grider Street, Buffalo, NY)                                 Waived by lessor

Collective Bargaining Agreement with International Union
of Operating Engineers —Local 17-175 AFL-CIO                      $     0.00

Collective Bargaining Agreement with Rochester Regional
Joint Board —Local 51                                             $     0.00

Collective Bargaining Agreement with Teamsters Loca1294           $     0.00

Collective Bargaining Agreement with Rochester Regional
Joint Board —Syracuse Workers United Affiliate of SEIU-
Loca12607                                                         $     0.00

Collective Bargaining Agreement with Teamsters Local 182          $     0.00

Commercial Trailer Leasing, Inc.(truck and trailer leases)        $22,253.58

Energy Mark, LLC (Buffalo utility contract)                       $     0.00

Energy Mark, LLC (Syracuse utility contract)                      $15,909.17

Ingersoll Rand,Inc.(Buffalo compressor contract)                  $ 6,665.32

IPA One/Med One (scrub locker lease)                              $     0.00

Penske Truck Leasing Co., LP (truck and trailer leases)           $10,641.34

Ryder Truck Rental, Inc.(truck and trailer leases)                $45,396.54

Skyline Dynamics, LLC (Syracuse bailing machine and plastics
recycling contract)                                               $     0.00

Streamline Solutions, LLC (Syracuse plastics provider contract)   $     0.00

Total Utility Management Services, LLC (utility consulting)       $ 9,870.97


                                                                                3308211.3
Case 18-31754-5-mcr Doc 299-3 Filed 03/20/19 Entered 03/20/19 12:37:23        Desc
          Schedule 3 - Notice of Assumption and Assignment Page 7 of 13




Vitec Solutions, LLC (information technology support contract)   $     0.00

Vaspian LLC (telephone system)                                   $ 2,249.54




                                                                              3308211.3
     Case 18-31754-5-mcr Doc 299-3 Filed 03/20/19 Entered 03/20/19 12:37:23                                                   Desc
               Schedule 3 - Notice of Assumption and Assignment Page 8 of 13

                               Customer Contract                        Plant              Start Date Expiration Date Cure Amount
 = ACH Scrubs &Lab Coats                                          '.Syracuse     ;' 5~19~2014~              519/2019       $0.00
   ACH Sleep Lab                                                     Syracuse               5J19J2014       5/19/2019      $0.00
   Aid to    Hospitals, INC                                       ;Syracuse                           ',                   $0.00
   Albany County Correctional facility                               Syracuse               10/3/2013      12/31/2019      $0.00
' Albany County Nursing Home                                         Syracuse    ' S/1/2015j               12/31/2020      $0.00
   Anthone Eye Center                                                Syracuse                                              $0.00
   Arthritis Center of Rochester                                  ',Syracuse      ',                                   '   $0.00
   Arthritis Health Association                                      Syracuse                                              $0.00
 ( Associated Gastroenterologists of CNY                          '.Syracuse      ', 10/29/2010            10/29/2015€     $0.00
   A uburn Cardiology                                                Syracuse               SJ19/2014       5/19J2019      $0.00
' Auburn Community Hospital                                       'Syracuse      ' 5/19/2014,               5/19/2019-     $0.00
   Auburn family Care                                                Syracuse               5J19/2014       5/19/2019      $0.00
   Baird    Nursing  Home                                         '.Syracuse      ':                                   ~   $0.00
   BGMC Direct Sale                                                  Buffalo                8/13/2010       8/13/2025      $0.00
   Blooming Grove Veternary Hospital                                 Syracuse    ' 4/14/2007'               4/14/2009E     $0.00
  $rookdale Bassett Park                                             Syracuse                                              $0.00
', Brooks Memorial Hospital                                          Buffalo                8/13/2010       8/13/2025[     $0.00
   Buffalo General Medical Center                                    Buffalo                8/13/2010       8/13J2025      $0.00
   Ca~~~i l lus Family Health Associates                           jSyracuse                          '                    $0.00
   Cardiology Associated of Northern New York                        Syracuse                                              $0.00
(  Carthage     area  Hospital                                     ;Syracuse                4/26/2015'.     4/26/2018      $0.00
   CFH Direct Sale                                                   Syracuse               3/17/201A       3J17/2Q19      $0.00
 N CH   Clinics                                                      Syracuse                2/1/2016'      1/31/20201     $0.00
   Chase     Memoria3   Nursing  Home                                Syracuse                                 6/1/2008     $0.00
   City Center Massage                                               Syracuse                                              $0.00
   Clifton-Fine Hospital                                             Syracuse               3/17/2014       3J17/2019      $0.00
!CMH Spa Robe                                                     (Syracuse          ':      5/1/2014',     4/30/2019!     $0.00
   CNY Cardiology                                                    Syracuse                3/8/2010       4J30/2022      $0.00
   College at Brockport Student Health Center                        Syracuse                                              $0.00
   Community Memorial Hospital                                       Syracuse                1/1/2013      12/31/2017[     $0.00
   Compassionate Family Medicine                                     Syracuse                                           ?  $0.00
   Comprehensive Rehabilitation and Nursing Center at Williamsville Buffalo                                                $0.00
F Confidence Management Systems (Saratoga)                         ,Syracuse          ', 11/1/2016'        10/31/2019      $0.00
   Cross Keys     Medical  Group                                     Syracuse                                              $0.00
;Crouse Hospital                                                   ;Syracuse       ' 2/22/2008'               1/1/2020'    $0.00
   CSHC Lab Coats/ScrubsJSpecials                                    Syracuse               3/17/2014       3/17/2019      $0.00
   Cul len, Francis MD                                             (Syracuse       '                     '               ~ $0.00
   DeGraff Memorial Hospital                                          Buffalo               8/13J2010       8/13J2025      $0.00
; Dermatology Associates of Central NY                             '.Syracuse                            '                 $0.00
   Dermatology Associates of Rochester                               Syracuse                                 4/1/2014     $0.00
~ DMH Direct Sale                                                     Buffalo               8/13/2010       8/13/2025'     $0.00
   Eastern Niagara Health System                                      Buffalo              11J14/2015      11/14/2019      $0.00
   ECMC Terrace View Long-Term Care                                 i Buffalo        ' 8/13/2010',          8/13/2025'     $0.00
   ECMC N LTG        Direct Sale                                      Buffalo               8J13/2010       8/13/2Q25      $0.00
S ELL Bellevue Women's         Center                              !Syracuse            I 2/10/2014(         2/10/2019']   $0.00
   ELL Medical Center Clifton Park                                    Syracuse              2J10/2014       2(10/2019      $0.00
   Ellis Health Center -McClellan                                  'Syracuse                2/10/2014'       2/10/2019;    $0.00
   Ellis Hosp(ta1                                                     Syracuse              2/10/2414       2/10/2019      $0.00
   Ellis Medicine-Care Team 5                                         Syracuse          ', 2/10/2014'        2/10/2019!    $0.00
   Elmwood Pediatric Group LLP                                        Syracuse              3/28/2012         3/1/2017      $0.00
° Emeritus Clinics                                                 (Syracuse            ',                                  $0.00
   Empire Education Corporation                                       Syracuse                                              $0.00
€ ENHS Family Practice                                             ;Syracuse            j 11/14/2016';     11/14/2019       $0.00
   E NHS Imaging Center                                               Syracuse             11/14/2015      11/14/2019       $0.00
     Case 18-31754-5-mcr Doc 299-3 Filed 03/20/19 Entered 03/20/19 12:37:23                                           Desc
               Schedule 3 - Notice of Assumption and Assignment Page 9 of 13

                                          _      ~ _.   M-         -____
  ENHS Newfane                                               Syracuse       11/14/2016       11/14/2019<     $0.00
  ENHS Surgery Center                                         Syracuse 11/14/2016            11/14J2019      $0.00
  E rie County Medical Center                                .Buffalo        8/13/2010,'      8/13/2025      $0.00
  Fawn Ridge Senior Living                                    Syracuse         #N/A          #N/A            $0.00
r Faxton-St. Luke's Healthcare                               'Syracuse         #N/A    i      #N/A           $0.00
  Finger Lakes Cardiology Associates -Canandaigua             Syracuse         #N/A          #N/A            $0.00
+ Finger Lakes Cardiology Associates -Clifton Springs         Syracuse         #N/A           #N/A           $0.00
  Finger Lakes DDSO Canandaigua Day Program                   Syracuse         #N/A          #N/A            $0.00
  Finger Lakes DDSO East Henrietta Day Program                Syracuse  ' ,    #N/A           #N/A      '    $0.00
finger Lakes DDSO Geneva Qay Program                          Syracuse         #N/A          #N/A            $0.00
Finger Lakes DDSO Metro Park                                  Syracuse         #N/A     ',    #N/A           $0.00
  Finger Lakes DD50 Parkside Commons                          Syracuse         #N/A           #N/A           $0.00
° Finger Lakes DDSO Tymeson Day Program                      ',Syracuse '      #N/A           #N/A           $0.00
  Finger Lakes Office of Alternative Therapies                Syracuse       2/22/2017          2J1/2022     $0.00
° Finger Lakes Otolaryngology                                ,Syracuse       2/22/2017!         2/1/2022     $0.00
  Flihan, Donald A, DDS, MD                                   Syracuse         #N/A          #N/A            $0.00
€ Fox & Schingo Plastic Surgery                              'Syracuse ',      #N/A          #N/A            $0.00
  Genesee Vascular Lab, Inc.                                  Syracuse         #N/A          #N/A            $0.00
  Genewick, Tiffany MD                                       'Syracuse         9/27/2016',   8/27/2018€      $0.00
  Glenville Primary Care                                      Syracuse         2/10/2014      2/10J2019      $0.00
F Gowanda Urgent Care &Medical Center                         Buffalo          8/13/2010     8/13/2025       $0.00
                                                              Syracuse          $/1/2015     9J30/2019       $0.00
  Great takes Pysicians, PC -Cheektowaga
 Great Lakes Pysicians, PC -Sanborn                          ':Syracuse    ',    #N/A        #N/A            $0.00
                                                              Syracuse         2/10/2Q1A      2J10/2019      $0.00
 Greene &Miller Dentistry
                                                             '.Buffalo     , 8/13/2010'      8/13/20254      $0.00
?Greene Meadows Direct Sale
                                                              Syracuse          8/1/2016     9J30/2019       $0.00
 Greene Meadows Nursing &Rehab Center
                                                             '.Syracuse     ',   #N/A        #N/A            $0.00
 H elendale Dermatology &Medical Spa
                                                              Syracuse           #N/A        #NJA            $0.00
 Hillside Family of Agencies
                                                              Syracuse          3/1/2014;      3/1/2019      $0.00
:Hudson Park Rehabilitation and Nursing Center
                                                              Troy              7/1/2016       6/1/2021      $0.00
 H udson Valley Community College
                                                              Buffalo                                        $0.00
 Hyatt Regency Buffalo Hotel and Conference Center
                                                              Syracuse       2/27/2012        7J31/201A      $0.00
 I nnovative Physical Therapy Solutions
                                                             ;Syracuse         #N/A           #N/A            $0.00
 I nterlaken Oncology &Hematology
                                                              Troy            3/1/2014          3J1/2019     $0.00
 Jewish Nome of Central New York
                                                              Buffalo        8/13/2010;        8/13/2025:     $0.00
'John R. Oisehi Children's Hospital
                                                              Buffalo        8/13J2010        8/13/2025       $0.00
 Kaleida Health Contract Labor
                                                             ',Syracuse       9/1/2013',       8/31/2014      $0.00
 Karpinski & Karpinski - Karpinski, Paul A DDS
                                                              Buffalo     8/13/2010           $/13/2025       $0.00
 Kenmore Mercy Hospital
                                                              Syracuse '   1/1/2010',           1/1/2025E     $0.00
 KHS BGMC Family Planning Center
                                                              Syracuse     1/1J2010             1/1/2025      $0.00
 KHS Diabetes-Endocrinology Center of WNY
                                                             'Syracuse    8/13/2010,          8/13/2025       $0.00
 KHS Hertel Elmwood Internal Medicine Center
                                                              Syracuse    8/13/2Q10           8/13/2025       $0.00
   KHS MSFH flint Rehab #20945
                                                             'Syracuse ', 8/13/2010'          8/13/2025:      $0.00
 ~ KHS Ralph C Wilson Jr Adult Day Services
                                                              Syracuse     1/1J2010            1/1/2025       $0.00
   KHS Towne Garden Pediatrics
                                                             'Buffalo     8/13/2010';         8/13/2025       $0.00
   KMH McAuley Residence Nursing Home
                                                              Syracuse     6/24/2014          6/24/2018       $0.00
   Knibbs, Malinda LMT
                                                              Syracuse ', 10/14/2011.:.      10/14/2014       $0.00
 i Laboratory Al l iance of CNY, LLC -Crouse RRL
                                                              Syracuse       #N/A            #NJA             $0.00
   Laboratory Alliance of CNY, LLC -Liverpool
                                                              Syracuse '    5/1/2009          4/30/2014'      $0.00
   Laboratory Alliance of CNY, LLC -North Med Ctr PSC
                                                              Bu#falo      $/13f2010          $/13/2025       $0.00
   Laboratory Alliance of CNY, LLC - SJHHC PSC
                                                             'Syracuse       #N/A             #N/A       i    $0.00
 i Laboratory Alliance of CNY, LLC - SJHHC RRL
                                                              Buffalo     $/13J2010            8/13/2025      $0.00
   laboratory ANiance of CNY, l.LC - UUH CC POB
                                                              Syracuse ',  1/1/2010',           1/1/2025€     $0.00
'Laboratory Al l iance of CNY, LLC - UUH CC RRL
                                                              Buffalo     8[13/2010            8/13/2025      $0.00
 Lake Shore Health Care Center
 Lakeshore Primary Care Associates                            Syracuse    8/13/2010'           8/13/2025 i    $0.00
      Case 18-31754-5-mcr Doc 299-3 Filed 03/20/19 Entered 03/20/19 12:37:23                                         Desc
               Schedule 3 - Notice of Assumption and Assignment Page 10 of 13

  Loftus & Ryu, MD, PC                                 Syracuse              8/13/2010      $/13/2025        $0.00
  l.OR AdvancedMeal                                   ',Syracuse   '          7/1/2016'      7/1/2019        $0.00
  LOR Churchill Manar, Inc.                            Syracuse               7/1J2016       7/1/2019        $0.00
  LOR Commons on St. Anthony                           Syracuse               7/1/2016',     7/1/2019!       $0.00
  LOR Daybreak Intrepid Lane                           Syracuse               7/1/2016       7/1/2019        $0.00
  LOR NOTT Direct Sale                                'Syracuse    '          7/1/2016,      7/1/2019:       $0.00
  lOR NOT7 Rugs                                        Syracuse               7J1/2016       7/1J2019        $0.00
= LOR Nottingham Senior Living Community               Syracuse    ',         7/1/2016',     7/1/2019'       $0.00
  LOR PACE CNY - McAuliffe Health Center               Syracuse               7/1/2016       7/1/2019        $0.00
~ LOR PACE CNY -Sally Coyne Center for Independence   ,Syracuse    ',         7/1/2016'      7/1/2019        $0.00
LOR Sedgwick Heights Assisted Living                   Syracuse               7/1/2016       7/1/2019        $0.00
Loretto Health &Rehabilitation Center                 'Syracuse    ',         7/1/2016        7/1/2019=      $0.00
Magnetic Diagnostic Resources of CNY                   Syracuse              8/13/2010      8/13/2025        $0.00
Magnetic Diagnostic Resources of CNY -Camillus        'Syracuse               1/1/2010.;      1/1/2025       $0.00
Meisner, Norman DDS                                    Buffalo               8/13/2010      8/13/2025        $0.00
Mercy Hospital of Buffalo                              Buffalo               8/13/2010'     8/13/2025`       $0.00
Merit Medical PracticQ, PC                             Syracuse                #N/A         #N/A             $0.00
M FSH Direct Sale                                     'Buffalo               8/13/2010'     8/13/2025'       $0.00
M HoB Ambulatory Care Center                           Buffalo               $/13/2010      $/13/2025        $0.00
M HoB Mercy Nursing Facility At OLV                   :Buffalo               8/13/2010',     8/13/2025       $0.00
Mill View Assisted living Residence                    Syracuse                #N/A         #N/A             $0.00
M i l lard Filimore Suburban Hospital                 (Buffalo '             8/13/2010!      8/13/20251      $0.00
Mohawk Valley EndoscQpy Center                         Syracuse                #N/A         #N/A             $0.00
  Mount St. Mary's Hospital                            Buffalo                          '                    $0.00
  Mount St. Mary's Hospital                            Syracuse                t#N/A        #N/A             $0.00
i Mount St. Mary's Hospital Hyperbaric                .:,Syracuse              #N/A         #N/A         E   $0.00
  MSMH Contract Labor                                  Syracuse                #N/A         #N/A             $0.00
~ MSMH Dietary                                        Buffalo                 7/9/2019',     7/31/2019       $0.00
  MSMH Our Lady of Peace Nurs(ng Care Residence        Syracuse                #N/A         #NJA             $0.00
  Neighborhood Health Center - elasdel l              'Syracuse '            4/13/2017',     4/13/2020,      $0.00
  Neighborhood Health Center - Mattina                 Syracuse              4/13/2017       4J13/2020       $0.00
,Neighborhood Health Center -North West Buffalo       .:,Syracuse            4/13/2017'      4/13/2020€      $0.00
  Neighborhood Mealth Center - Southtowns              Syracuse              4/13/2017      4/13/2020        $0.00
  Neurological Associates Albany                      ;Buffalo          ',   8/13/2010'     8/13/2025E       $0.00
  New England Laser &Cosmetic Surgery Center           Syracuse              5/30J2014      5/10J2019        $0.00
New   York Oncology Hematology, PC - ALMC             'Syracuse         ',   8/13/2010',    8/13/2025'       $0.00
New   York Oncology Hematology, PC - ALMC Stem Cell    Syracuse              9/26/2013      9J26J2018        $0.00
New   York Oncology Hematology, PC -Amsterdam         'Syracuse         ',   9/26/2013',    9/26/2018`       $0.00
New   York Oncology Hematology, PC -Clifton Park       Syracuse              7/30/2009      7/30/2014        $0.00
New   York Oncology Hematology, PC -Hudson            ',Syracuse    '         7/1/2016       7/1/2019        $0.00
New   York Oncology Hematology, PC - Patroon Creek     Syracuse               7/1/2016       7/1/2019        $0.00
New York Oncology Hematology, PC -Rexford              Syracuse               7/1/2016',     7/1/2019>       $0.00
New York Oncology Hematology, PC -Troy                  Syracuse              7J1/2016       7J1/2019        $0.00
NFMMC Emergency Department                            (Buffalo               8/13/2010'..   8/13/2025',      $0.00
Niagara Falls Memorial Medical Center                    Buffalo             8/13/2010      8/13J2025        $0.00
North Coast Dental Group                              'Syracuse               7/1/2016',      7/1/2019.1     $0.00
North Country Orthopaedics Group                        Syracuse              7/1J2016        7/1/2019       $0.00
iVortheast Orthodontic Associates                     '.Syracuse ',           7/1/2016'       7/1/2019'      $0.00
Northern litho & Uro Therapies, Inc.                    Syracuse              7/1/2416        7/1/2019       $0.00
  Novelis Corporation                                 ,' Syracuse             7/1/2016';      7/1/2019?      $0.00
  NYSlD -Capital District Psychiatric Center            Syracuse             10/3/2013      11/30J2021       $0.00
  NYSID - CNY Psychiatric Center                      'Syracuse               7/1/2016;       7/1/20191      $0.00
  NYSID -Hudson Valley Community College                Syracuse             10/3/2013      11/30/21321      $0.00
~ NYSID CNY Psychiatric Center                          Syracuse '           10/3/2013'     11/30/20211      $0.00
  NYSID Hutchings Psychiatric Center                    Syracuse             10/3/2013      11/3Q/2421       $0.00
      Case 18-31754-5-mcr Doc 299-3 Filed 03/20/19 Entered 03/20/19 12:37:23                                                Desc
               Schedule 3 - Notice of Assumption and Assignment Page 11 of 13

=NYSID Mohawk Valley Psychiatric Center - McPike Bldg ~          'Syracuse ',      7/1/2016;       7/1/2019:       $0.00
  NY51D Mohawk Valley Psychiatric Center - Pinefield 80           Syracuse         1/7/2013        1/7/2018        $0.00
  NYSID Mohawk Valley Psychiatric Center -Wright Bldg 30          Syracuse        10/3/2013      11/30/2021€       $0.00
  NYSID Mohawk Valley Psychiatric Center Exchange Cart Fee        Syracuse          #N/A         #N/A              $0.00
^ NYSID NYS Department of Corrections Training Academy           ,Syracuse '      10/3/2013',    11/30/2021;       $0.00
  NYSID NYS Veteran's Home at Batavia                             Syracuse        10/3/2013      11/3Q/2021        $0.00
~ NYSID Rochester Psychiatric Center                             ]Syracuse        10/3/2013]     11/30/2021E       $0.00
  N YS1D VET Direct Sale                                          Syracuse        10/3/2013      11/30/2021        $0.00
  O'Connor Medical Group                                         ;Buffalo         8/13/2010       8/13/2025;       $0.00
 OH Behavioral Health Services                                    Syracuse         1/1/2015        1/1/2020        $0.00
 OH Central Square Medical Center                                ;Syracuse         1/1/2015',      1/1/2020        $0.00
 OH Direct Sale                                                   Syracuse         1J1/2015        1/1J2020        $0.00
 OH Fulton Medical Center                                        'Syracuse         1/1/2015;       1/1/2020]       $0.00
 QH MAN SH Ancillary                                              Syracuse         1/1/2015        1J1/2020        $0.00
 OH Manor at Seneca Hil l                                        IlSyracuse '      1/1/2015',      1/1/2020€       $0.00
 OH Operating Room                                                Syracuse         1/1/2015        1/1/2020        $0.00
< OH Scrubs                                                       Syracuse ',      1/1/2015',      1/1/2020#       $0.00
  Onondaga Hill Fire Department                                    Syracuse         #N/A         #N/A              $0.00
'OrthoSports Orthopedic, Sports, &Spine Therapy                   ;Buffalo        8/13/2010..:    8/13/2025;       $0.00
  Oswego County Opportunities, Inc.                                Buffalo     8J13/2010          8/13J2025        $0.00
'Oswego County Urology, PC                                        !Buffalo   I 8/13/2010          8/13/20251       $0.00
   Oswego Hospital                                                 Syracuse     1/1/2015           1/1/2020        $0.00
 ~ Paciorek Facial Plastic Surgery                                ',Syracuse '  6/4/2012!          6/4/2016:       $0.00
   Parkway Pediatric &Adolescent Medicine, LLC                     Buffalo        8/13J2010       8J13/2025        $0.00
   Pediatric Cardiology, LLC                                      ',Syracuse ',   8/17/2011',     8/17/2016        $0.00
  Pittsford Internal Medicine                                      Buffalo         7/9J2013       7/31/2018        $0.00
;Planned Parenthood -Rochester Center                              Syracuse       2/28/2017',     2/28/20211       $0.00
  Planned Parenthood -Schenectady/Utica Center                     Buffalo         7/9/2013       7/31/2018        $0.00
;          Parenthood -Syracuse Center                             Syracuse       2/23/2017       2/23/2020;       $0.00
'Planned
  Planned Parenthood -West Seneca                                  Buffalo                                         $0.00
  Pontiac Nursing Home                                            ;Buffalo         7/9/2019:      7/31/2019        $0.00
  Port CiCy Family Medicine, PC                                    Buffalo         7J9/2013       7/31/2fl18       $0.00
                                                                   Syracuse ',    4/13/2017';    4/13/2020!        $0.00
i Radnet, lnc.
   Rejha Group                                                      Syracuse    4J13/2017        4/13/2020         $0.00
                                                                 .Syracuse      4/13/2017:       4/13/2020;        $0.00
   Rensselaer Polytechnic Institute
   Ridgeview internal Medicine                                       Syracuse   4/13/2017        4f13/2020         $0.00
   Riposo-Hackney, Laura K. LMT                                      Syracuse     #N/A           #N/A       I      $0.00
   Robb, John M D                                                    Syracuse   10/1/2013         10/1/201b         $0.00
   Rochester Community Orthopaedics                               '. Syracuse   10/1/2013'        10/1/2016        $0.00
   Rochester Gynecologic &Obstetrics Associates, PC -Lattimore Rd. Syracuse       #NJA           #N/A               $0.00
                                                                 ;Syracuse      10/1/2013;        10/1/2016,:       $0.00
   Rochester Gynecologic &Obstetrics Associates, PC -Pittsford
                                                                     Buffalo    8/13/2010         8/13/2025         $0.00
   Saratoga Hair Transplant Center
             Hospital                                                Syracuse ' 12/1/2016',       5/21/2021         $0.00
`Saratoga
   Saratoga Hospital Clinics                                         Syracuse   4/12/2017         3/31/2022         $0.00
                                                                 (Buffalo       8/13/2010',       8/13/20251        $0.00
': SCH St. Joseph Campus
                                                                     Syracuse     #N/A           #NJA               $0.00
  Scheier, Neil MD
                                                                 ',Syracuse       1/1/2018',       1/1/20191        $0.00
i Schenectady Center for Rehabilitation and Nursing
                                                                     Syracuse      #N/A           #NfA              $0.00
   Sedona Holistic Medical Centre
                                                                 '.Syracuse '     #N/A            #N/A         E    $0.00
   Shire at Culverton Adult Home
                                                                   Syracuse     #N/A             #N/A               $0.00
 Simmons, Brady, & Loi Oral Surgery
                                                                  ',Buffalo ' 8/13/2010'          8/13/2025€        $0.00
 Sisters of Charity Hospital
                                                                   Syracuse     #N/A             #N/A               $0.00
 SJH Cardiology Associates
                                                                  Ii Troy     ' 10/3/2013(       11/30/2021         $0.00
;SJHHC Cardio Janus (6723)
                                                                     Syracuse   4/21/2008         4/21/2013         $0.00
 SJHNC CSD
                                                                  'Syracuse     1/3/2013'        11/30/2021f        $0.00
 SJHHC Dialysis - Camillus
     Case 18-31754-5-mcr Doc 299-3 Filed 03/20/19 Entered 03/20/19 12:37:23                                    Desc
              Schedule 3 - Notice of Assumption and Assignment Page 12 of 13

  SJHHC Direct Sale                                    Syracuse      10/3/2013        11J3Q/2021      $0.00
t S1HHC Family Medicine Center (6861)                 jSyracuse     '10/3/2013':      11/30/20211     $0.00
  SJNHC Hemo -Seneca                                   Syracuse       2/3/2014 None                   $0.00
~ SJHHC Hyperbaric (7397)                             'Syracuse  ',   2/3/2014 None                   $0.00
  SJHHC NE Hemo                                        Syracuse      10/3/2013        11/30/2021      $0.00
!SJHHC NE Sleep Lab (7431)                             Syracuse  j    2/3/2014   None                 $0.00
  SJNHC NE Surgery Center (b835J                       Syracuse       2/3/2014 None                   $0.00
i SJHHC North Surgery Center (6835)                   jTroy      ', 10/3/2013'        11/30/20211     $0.00
  SJHNC OB Clinic OBC (6865)                           Syracuse      10/3J20S3        13J30/2021      $0.00
  SJHHC OPT (7512)                                    (Syracuse   '; 10/3/2013'       11/30/2021';    $0.00
  SJHHC PAT                                            Syracuse      10/3/2013        11/30/2021      $0.00
  SJHHC Primary Care -James St                        'Syracuse        #N/A            #N/A           $0.00
  SJHHC Primary Care (6725)                            Syracuse       1/1/2015          1/1/2020      $0.00
  SJHHC RE Dialysis                                   ',Syracuse      1/1/2015',         1/1/2020'    $0.00
  S1HHC Sleep Lab -Janus Park                          Syracuse       1/1/2015          1/1/2020      $0.00
~ S1HHC Therapy 4th Floor                              Syracuse ';      1/1/2015;        1/1/2020€    $0.00
  SJP Upstate Surgical Group, PC                       Syracuse         1/1/2015         1/1/2020     $0.00
`SNY Surgery Center                                   `Syracuse ',      1/1/2015'        1/1/2020'    $0.00
 Soivay dire Department                                Syracuse     2/1/2019             2/1/2022     $0.00
:Southgate Medical Group                               Syracuse     2/2/2011'          #N/A           $0.00
 Southwest Vermont Medical Center                      Syracuse     #N/A               #N/A           $0.00
 Spectrum Radiology Associates, PLLC                  ',Syracuse 10/15/2008',          12/31/2021'    $0.00
 St. Joseph's Hospital Health Center                   Syracuse      #N/A              #N/A           $0.00
   St. Joseph's Physicians                            ;Syracuse ',   #N/A              #N/A       i   $0.00
   St. Peter's Surgery and Endoscopy Center            Syracuse     1/2/2014             S/2/2019     $0.00
 i StEMC Anci l lary                                  jSyracuse ',  1/1/2015',           1/1/2020     $0.00
   Stephan, WiNiam H. PC                               Syracuse      #N/A              #N/A           $0.00
'SVMC CLR Direct Sale                                 'Syracuse i    #N/A    ',        #N/A       ~   $0.00
   SVMC direct Sale                                    Syracuse      #NJA              #N/A           $0.00
   SVMC Sleep Lab                                     'Syracuse ',  3/5/2004,           9/24/2014(    $0.00
   Syracuse Educational Opportunity Center             Syracuse    2/28/2017            2/28/2021     $0.00
; Syracuse Endosocopy Associates                      ',Syracuse   10/3/2016'           10/3/2021':   $0.00
 Syracuse Fire Chief Office                            Syracuse     !#NJA              #N/A           $0.00
iSyracuse Fire Department -Airport                    ;Syracuse ', 2/23/2017'           2/23/2020'    $0.00
 Syracuse Surgery Center                               Syracuse           #N/A         #NJA           $0.00
  Syracuse University                                  Syracuse           #N/A    ',   #N/A      ',   $0.00
  Texas Medical Diagnostics, inc. -Sleep Center        Syracuse         6/29/2012      5/29J2015      $0.00
  The Center for Wound Care and Hyperbaric Medicine   ',Syracuse ',       #N/A         #N/A      ,    $0.00
  The Centers at St. Camillus                          Troy              9I~I2013       9/1(2014      $0.00
  TR Penrick Enterprises, Inc. -RAGS                  ',Syracuse    ';    #N/A    '    #N/A           $0.00
 Tri County ~amiiy Medicine                            Syracuse           #NJA         #N/A           $0.00
'Trocaire College                                     'Syracuse      ';  1/1/2019        1/1/2021'    $0.00
  U BMD Surgery                                        Syracuse         2/15/20Q8       2J15/2013     $0.00
  U MMC Batavia Family Care                           ;Syracuse         2/15/2008",     2/15/20131     $0.00
  U MMC Jerome ARU                                     Syracuse         2/1SJ2008       2/15/2013      $0.00
                                                       Sy~~~3cuse   '     #NSA    '    #NSA            $0.00
i UMMCJerome Dietary
  U MMC Jerome Urgent Care Radiology                   Syracuse        #N/A            #NJA            $0.00
  U MMC Le Roy Diagnostics                             S~r;3cuse ',    #N/A    ',       #N/A           $0.00
  U MMC Medina Women's Care                            Buffalo      12/21/2015         12/21J2018      $0.00
                                                      ,Buffalo      12/21/2015'        12/21/2018;     $0.00
  U MMC Physical Therapy
  U nited Memorial Medical Center                      Buffalo        9J1/2014           8/1/2017      $0.00
                                                       Buffalo      12/21/2015;.       12/21/20181     $0.00
;University at Buffalo Surgeons -Vascular Surgery
                                                       Syracuse        #N/A            #N/A            $0.00
 U niversity Cardiovascular Associates
                                                      ,Troy       ', 12/1/2016'         5/21/2021[     $0.00
 U niversity Gastroenterology
 U niversity Surgical Associates, LLP                  Syracuse      4J12/2017          3/31J2022      $0.00
     Case 18-31754-5-mcr Doc 299-3 Filed 03/20/19 Entered 03/20/19 12:37:23                                     Desc
              Schedule 3 - Notice of Assumption and Assignment Page 13 of 13

=Upstate Orthopedics Ambulatory Surgery Center            'Syracuse       11/26/2014€    11/26/201T     $0.00
 U pstate University Hospital -Community Campus - NYSID    Syracuse        5/1/2014       4/30/2019     $0.00
 U RMC Specialty Services                                 '.Buffalo       8/13/2010       8/13/20251    $0.00
 U UH CC Breast Care Center-OHACMS, PC                     Syracuse         #NJA         #N/A           $0.00
 U UH CC Contract Labor - NYSID                           :Troy            1/1/2018',      1/1/2019     $0.00
   U UH CC Mops - NYSID                                    Syracuse         #N/A         #N/A           $0.00
 ~ UUH CC Satel l ites - NYSID                             Syracuse        4/2/2012;       4/2/2015(    $0.00
   U UH CC Sleep Center - NYSID                            Syracuse         #N/A         #N/A           $0.00
'UUH CC University Otolaryngology at Fayetteville         ',Buffalo     8/13/20101        8/13/2025€    $0.00
   U UH CC University Otolaryngology at Liverpool          Syracuse     7/1Q/2014          1/8J2017     $0.00
;UUH CC University Pulmonary &Sleep Medicine              ',Syracuse ', 7/10/2014',        1/8/2017F    $0.00
   U UH CC West Outpatient - Velasko Rd - NYSIO            Syracuse     7/10/2014          1/8/2017     $0.00
 = UUH Lab Coats                                           Syracuse     7/10/2014'         1/8/20171    $0.00
   U UH Manlius Health Center - NYSlD                      Syracuse     7/10/2014          1/8/2017     $0.00
 F UUH University Physicians Hem/Onc & Rheumatology       ,Syracuse ', 7/10/2014;          1/8/2017!    $0.00
   U UH Upstate Cardiology West                            Syracuse        7J1OJ2014       1J8/2017     $0.00
                                                          !,Syracuse ',    7/10/2014'      1/8/2017!    $0.00
'Vascular Surgeons of CNY
   Vega Aesthetic &Reconstructive Surgery                  Syracuse        7/10/2Q14       1/8J2Q17     $0.00
 ~ WCHoB Direct Sale                                      ;Syracuse '      7/10/2014:      1/8/2017.;   $0.00
   WCHoB Women's OBJGYN Neaith Center                      Syracuse        7/10/2014       1/8/2017     $0.00
  Wesley Gardens Direct Sale                              Syracuse         7/10/2014',     1/8/2017`    $0.00
                                                           Syracuse        7/10(2014       1/8/2017     $0.00
  Wesley Gardens Nursing Nome
                                                          'Syracuse        7/10/20141      1/8/20171    $0.00
, White, Laurel M. MD
                                                           Syracuse        7/10/2014       1J$/2017     $0.00
  WHN Whittier Place Assisted Living Center
                                                          'Syracuse        7/10/2014;      1/8/2017'    $0.00
  WHN Whittier Rehabi l itation &Skilled Nursing Center
